Exhibit 10.16

SECOND AMENDMENT TO AMENDED AND RESTATED COMMITMENT LETTER

THIS SECOND AMENDMENT TO AMENDED AND RESTATED COMMITMENT LETTER is made as of
this 31st day of October, 2012.

BETWEEN:

VITRAN EXPRESS CANADA INC. (“Express”)

- and -

VITRAN ENVIRONMENTAL SYSTEMS INC. (“VES” together with Express, the “Borrowers”)

- and -

VITRAN CORPORATION INC. (“Vitran”)

- and -

EXPEDITEUR T.W. LTEE (“ETW” together with Vitran, the “Covenantors”)

- and -

CMLS FINANCIAL LTD. (the “Lender”)

WHEREAS Express, the Covenantors and the Lender entered into an amended and
restated commitment letter dated as of November 30, 2011 (the “Original
Commitment Letter”) pursuant to which the Lender agreed to provide a $39,225,000
loan (the “Initial Loan”) to Express secured by, among others, charges/mortgages
over the following real properties owned by Express and municipally known as:
(a) 1201 Creditstone Road, Vaughan, Ontario and 2700 Langstaff Road, Vaughan,
Ontario (collectively, the “ON Property”), (b) 10077 Grace Road, Surrey, British
Columbia (the “BC Property”), and (c) 18204-111 Avenue NW, Edmonton, Alberta
(the “AB Property”);

AND WHEREAS with the consent of the Lender, Express transferred all of its
rights, title and interests in the AB property to VES pursuant to a general
conveyance and assumption agreement dated as of August 30, 2012 at 10:30 a.m.
between Express and VES (the “Conveyance and Assumption Agreement”);

AND WHEREAS the Lender, the Borrowers and the Covenantors entered into an
assumption and amendment agreement dated as of August 30, 2012 (governed by
Ontario law) and an assumption and amendment agreement dated as of August 30,
2012 (governed by Alberta law) (collectively, the “First Amendment to Commitment
Letter”); and pursuant to the First Amendment to Commitment Letter and the
Conveyance and Assumption Agreement, VES agreed to, among other things, become a
borrower under the Original Commitment Letter, assume all of the obligations of
Express under the Original Commitment Letter in respect of the AB Property and
the charge/mortgage in favour of the Lender in respect of the AB Property;

AND WHEREAS VES owns the real property municipally known as 2608 Vitran Drive,
MacDonald, Manitoba (the “MB Property”) and it wishes to obtain a loan in the
principal amount of up to $5,500,000 (the “New Loan” together with the Initial
Loan, the “Loan”) from the Lender and the New Loan shall be secured by a
charge/mortgage over the MB Property;



--------------------------------------------------------------------------------

AND WHEREAS the Original Commitment Letter, as amended by the First Amendment to
Commitment Letter is referred as, the “Commitment Letter”;

AND WHEREAS the Borrowers, the Covenantors and the Lender desire to amend
certain provisions of the Commitment Letter in certain respects as provided in
this second amendment to amended and restated commitment letter (the “Second
Amendment”);

NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Commitment Letter.

In the Commitment Letter, terms defined in the singular have the same meaning
when used in the plural, and vice-versa. For greater certainty, all references
to “Borrower” in the Commitment Letter shall include both of Express and VES, or
either one of them, as the context requires. When used in the context of a
general statement followed by a reference to one or more specific items or
matters, the term “including” shall mean “including, without limitation”, the
term “include” shall mean “include, without limitation” and the term “includes”
shall mean “includes, without limitation”.

 

2. Amendments to Commitment Letter.

Subject to the conditions as to effectiveness set forth in Section 6 of this
Second Amendment, on the Second Amendment Effective Date (as hereinafter
defined) the Commitment Letter is hereby amended as follows:

 

  (a) The “Re” line in the Commitment Letter is hereby amended by adding the
following underneath the last property listed:

“2608 Vitran Drive, MacDonald, MB, R3Y 1G5”

 

  (b) The existing paragraphs in the “Loan Type” section of the Commitment
Letter are hereby deleted in their entirety and replaced with the following:

“Conventional loan on the security of a first freehold mortgage (the “Mortgage”)
on the land and buildings (individually a “Property” and together the
“Properties”) located at:

10077 Grace Road, Surrey, British Columbia V3V-3V6 (the “BC Property”)

18204 – 111 Avenue NW, Edmonton, Alberta T5S-2H4 (the “AB Property”)

1201 Creditstone Road, Vaughan, Ontario L4K-0C2 and 2700 Langstaff Road,
Vaughan, ON (the “ON Property” together with the BC Property and the AB
Property, the “Initial Properties”)

2608 Vitran Drive, MacDonald, Manitoba R3Y 1G5 (the “MB Property”)”

 

2.



--------------------------------------------------------------------------------

  (c) The existing paragraph in the “Borrower(s)” section of the Commitment
Letter is hereby deleted in its entirety and replaced with the following:

“Vitran Express Canada Inc. (“Express”) and Vitran Environmental Systems Inc.
(“VES”, together with Express, the “Borrower”).

 

  (d) The existing paragraph in the “Covenantors” section of the Commitment
Letter is hereby deleted in its entirety and replaced with the following:

“A guarantee shall be provided by Vitran Corporation Inc. (“Vitran”), each of
the Borrowers (as to VES, with respect to Loan Nos. 50149 and 50151, and as to
Express, with respect to Loan Nos. 50150 and 50171) and Expediteur T.W. Ltee
(“ETW’) (collectively, the “Covenantor(s)”) on a joint and several basis to make
payments under the Loan and to perform all other obligations of the Borrowers
until the Loan has been satisfactorily repaid in full.”

 

  (e) The existing paragraph in the “Description of Property” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“A portfolio of four properties containing approximately 238,080 rentable square
feet.”

 

  (f) The existing paragraphs in the “Principal Amount” section of the
Commitment Letter are hereby deleted in their entirety and replaced with the
following:

“The principal amount of the Initial Loan under this Commitment Letter is
$39,225,000 (the “Initial Properties Principal Amount”), the principal amount of
the New Loan under this Commitment Letter is $5,500,000 (the “MB Property
Principal Amount”, together with the Initial Properties Principal Amount, the
“Principal Amount”) and the amount allocated to each Property below (the
“Allocated Amount”) is only for prepayment and partial release purposes under
the “Prepayment” and “Partial Release” sections below and shall not affect the
amount to be secured under any security agreement in favour of the Lender or the
obligation of the Borrower to pay the Principal Amount to the Lender in full. If
a prepayment is made in accordance with the terms of the “Prepayment” and/or the
“Insurance” sections, then each Allocated Amount is subject to reduction as
provided therein.

 

CMLS Loan 50149

  

10077 Grace Road, Surrey, BC

   $13,325,000

CMLS Loan 50150

  

18204 – 111 Avenue NW, Edmonton, AB

   $  4,875,000

CMLS Loan 50151

  

1201 Creditstone Road, Vaughan, ON and 2700 Langstaff Road, Vaughan, ON

   $21,025,000

CMLS Loan 50171

  

2608 Vitran Drive, MacDonald, MB

   $  5,500,000

 

3.



--------------------------------------------------------------------------------

  (g) The existing first paragraph in the “Interest Rate” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“For Loan Nos. 50149, 50150, and 50151, the interest rate for such loans will be
300 basis points and for Loan No. 50171, the interest rate for such loan will be
275 basis points, in each case over the bid side yield to maturity expressed as
a percentage per annum, compounded semi-annually, not in advance, of a publicly
traded non-callable Government of Canada bond selected by the Lender and
maturing on a date close to the Maturity Date of the loan as determined by the
Lender as at the first Business Day on which the Lender receives the Borrower’s
written request to set the interest rate (the “Interest Rate”). The Interest
Rate must be set within 15 days of the anticipated funding date as set out in
the written notice from the Borrower (the “Funding Notice”), and no later than 5
days prior to such funding date. The Funding Notice must be received by the
Lender no later than 1:00 PM EST for rate setting that day. Notwithstanding the
above, the Interest Rate for Loan Nos. 50149, 50150, and 50151 shall not be less
than 4.75% and the Interest Rate for Loan No. 50171 shall not be less than
4.25%.”

 

  (h) The existing paragraphs in the “Commitment Expiry” section of the
Commitment Letter are hereby deleted in their entirety and replaced with the
following:

“The commitment expiry date shall be December 15, 2011 for Loan Nos. 50149,
50150, and 50151 (the “Initial Loan Commitment Expiry Date”), and November 30,
2012 for Loan No. 50171 (the “New Initial Loan Commitment Expiry Date” together
with the Initial Loan Commitment Expiry Date, the “Commitment Expiry Date”).

Please also refer to clause entitled “Commitment Expiry” contained in the
Standard Terms and Conditions.”

 

  (i) The existing paragraph in the “Interest Adjustment Date” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“The first (1st) day of the month next following the date of the advance of
funds; being: (a) December 1, 2011 for Loan Nos. 50149, 50150, and 50151 for the
Initial Properties (the “Initial Loan Interest Adjustment Date”), and
(b) November 1, 2012 for Loan No. 50171 (the “New Loan Interest Adjustment Date”
together with Initial Loan Interest Adjustment Date, the “Interest Adjustment
Date”).”

 

  (j) The existing paragraph in the “Maturity Date” section of the Commitment
Letter is hereby deleted in its entirety and replaced with the following:

“December 1, 2018 (the “Maturity Date”).”

 

  (k) The existing paragraph in the “Operating Statements” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“Receipt and satisfactory review by the Lender of operating statements on each
of the Initial Properties for the past three years and no operating statement is
required for the MB Property.”

 

4.



--------------------------------------------------------------------------------

  (l) The existing paragraph in the “Appraisal” section of the Commitment Letter
is hereby deleted in its entirety and replaced with the following:

“For the Initial Properties, receipt and satisfactory review by the Lender of
appraisal reports on each of the Initial Properties from Cushman & Wakefield
Ltd., acceptable to the Lender, establishing a minimum total market value for
mortgage purposes of $60,350,000. The appraisals shall be accompanied by
reliance letters authorizing the Lender to use and rely upon the appraisals for
financing purposes. All costs associated with the Cushman & Wakefield Ltd.
appraisals will be to the account of the Borrower. The Lender confirms that the
appraisals relating to the Initial Properties dated October 31, 2011 prepared by
Cushman & Wakefield Ltd. are acceptable for the purposes of satisfying the
condition in this paragraph.

For the MB Property, receipt and satisfactory review by the Lender of appraisal
report on the MB Property from Colliers International, acceptable to the Lender,
establishing a minimum total market value for mortgage purposes of $8,500,000.
The appraisal shall be accompanied by reliance letters authorizing the Lender to
use and rely upon the appraisals for financing purposes. All costs associated
with the Colliers International appraisals will be to the account of the
Borrower. The Lender confirms that the Prospective Narrative Appraisal dated
September 6, 2012 prepared by Colliers International is acceptable for the
purposes of satisfying the condition in this paragraph.”

 

  (m) The existing first paragraph in the “Environmental Report (“ESA”)” section
of the Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“Receipt and acceptance by the Lender of Phase I environmental reports or audits
on each of the Properties prepared by an environmental consultant satisfactory
to the Lender (the “Consultant”). The report(s) must be dated within 1 year of
the date of this Commitment Letter. If further investigative work is
recommended, then the Borrower and the Lender will confer with the Consultant to
determine the reasonable scope for the further work and, if practicable, provide
the Consultant with express instructions to conduct such investigations as are
required to permit the Consultant to issue the subsequent investigative report.
Notwithstanding the foregoing, all ESA reports must conform to the Canadian
Standards Association (Z768 for ESA Phase 1 reports and Z769 for ESA Phase 2
reports). The reports must be directed to or accompanied by a Transmittal Letter
authorizing the Lender to use and rely upon the reports for financing purposes.
All costs will be to the account of the Borrower. For the Initial Properties,
the Lender confirms that the ESA Phase 1 Reports relating to the Initial
Properties dated September 15, 2011 prepared by Pinchin Environmental are
acceptable for the purposes of satisfying the condition in this section relating
to the Initial Properties. For the MB Property, the Lender confirms that the
Phase I Environmental Site Assessment Update, 2608 Vitran Drive, in the R.M. of
MacDonald, Manitoba dated August 20, 2012 prepared by AMEC Earth &
Environmental, a division of AMEC Americas Limited (“AMEC”) in respect of the MB
Property relating to the MB Property is acceptable for the purposes of
satisfying the condition in this section relating to the MB Property.”

 

5.



--------------------------------------------------------------------------------

  (n) The existing paragraph in the “Engineering Report/Building Condition
Report” section of the Commitment Letter is hereby deleted in its entirety and
replaced with the following:

“For the Initial Properties, receipt and satisfactory review by the Lender of an
engineering report from an independent engineering firm acceptable to the
Lender, confirming on each of the Initial Properties the structural integrity of
the building, the roof system therein and of all operating systems. The
engineering report must also verify that each of the Initial Properties complies
with the appropriate provincial and municipal regulations. The report must be
directed to or accompanied by a Transmittal Letter authorizing the Lender to use
and rely upon the reports for financing purposes. All costs will be to the
account of the Borrower. The Lender confirms that the Building Assessment
Reports relating to the Initial Properties dated September 15, 2011 prepared by
Pinchin Environmental are acceptable for the purposes of satisfying the
condition in this section. For the MB Property, no engineering report is
required.”

 

  (o) The existing paragraph in the “Corporate Structure” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“The Lender’s counsel shall confirm to the Lender that Express is the registered
owner of the ON Property and the BC Property and VES is the registered owners of
the AB Property and the MB Property and the ownership structure is as
represented by the Borrowers to the Lender.”

 

  (p) The existing paragraphs in the “Counsel” section of the Commitment Letter
are hereby deleted in their entirety and replaced with the following:

“The solicitor acting for the Lender in this transaction will be:

Fraser Milner Casgrain LLP – Attention: Charles Rich

Suite 400, 77 Kings Street West, The Toronto Dominion Centre

Toronto, Ontario M5K 0A1

and

Thompson Dorfman Sweatman LLP – Attention: Richard Adams

Suite 2200-201 Portage Avenue

Winnipeg, Manitoba R3B 3L3

The solicitor acting for the Borrowers in this transaction will be:

McMillan LLP – Attention: Eric B. Friedman

Suite 4400, 181 Bay Street, Brookfield Place, Bay Wellington Tower

Toronto, Ontario M5J 2T3

and

Monk Goodwin LLP – Attention: Ernest M. Shewchuk

800 – 444 St. Mary Avenue

 

6.



--------------------------------------------------------------------------------

Winnipeg, Manitoba R3C 3T1”

 

  (q) The existing subhead and paragraph in the “Survey (BC and Ontario
Property)” section of the Commitment Letter is hereby deleted in its entirety
and replaced with the following:

“SURVEY (BC PROPERTY, ON PROPERTY AND MB PROPERTY)

Current surveys, reasonably acceptable to the Lender and its counsel, prepared
by duly licensed surveyors shall be furnished to the Lender. These surveys shall
show the dimensions of each of the BC Property, ON Property and MB Property, as
well as the dimensions and location of all improvements, parking areas and
easements (if any). If the survey certificates state they were prepared for the
exclusive use of the Borrowers or any other parties, letters of transmittal will
be provided to the Lender by the land surveyors, confirming that the Lender may
rely on the survey certificates for financing purposes. Title Insurance is
acceptable in lieu of surveys.”

 

  (r) The existing paragraph in the “Fees” section of the Commitment Letter is
hereby deleted in its entirety and replaced with the following:

“For the Initial Properties, the Lender acknowledges its receipt of a standby
deposit in the amount of $392,250.00 made payable to the Lender from Express
(the “Express Standby Deposit”) to be held by the Lender, without interest, to
ensure the performance of the Express’s obligations under the Commitment Letter,
the Express Standby Deposit represents liquidated damages which the Lender,
without prejudice to and in addition to any other remedy, is entitled to retain
if the Loan transaction contemplated by the Commitment Letter is not completed
in accordance with its terms for any reasons other than the default of the
Lender. If the losses, costs and damages suffered by the Lender exceed the
amount of the Express Standby Deposit, the Lender shall be entitled to seek
compensation therefore in addition to retaining the Express Standby Deposit. If
the Loan transaction contemplated by this Commitment Letter is completed in
accordance with its terms, upon the first advance of the Loan, the Lender shall
immediately pay to Express an amount equal to the Express Standby Deposit amount
without deductions or interest. Express hereby acknowledges its receipt of the
refund of $392,250.00 from the Lender on November 30, 2011.

For the MB Property, (a) the Lender acknowledges its receipt of a standby
deposit in the amount of $55,000.00 made payable to the Lender from VES (the
“VES Standby Deposit”) to be held by the Lender, without interest, to ensure the
performance of the VES’ obligations hereunder, the VES Standby Deposit
represents liquidated damages which the Lender, without prejudice to and in
addition to any other remedy, is entitled to retain if the Loan transaction
contemplated by the Commitment Letter (as amended by this Second Amendment) is
not completed in accordance with its terms for any reasons other than the
default of the Lender. If the losses, costs and damages suffered by the Lender
exceed the amount of the VES Standby Deposit, the Lender shall be entitled to
seek compensation therefore in addition to retaining the VES Standby Deposit. If
the Loan transaction contemplated by this Commitment Letter (as amended by this
Second Amendment) is completed in accordance with its terms, upon the

 

7.



--------------------------------------------------------------------------------

advance of the New Loan, the Lender shall immediately pay to VES an amount equal
to the VES Standby Deposit amount without deductions or interest, and (b) the
Lender acknowledges its receipt of a non-refundable processing fee in the amount
of $11,000.00 made payable to the Lender from VES.”

 

  (s) The following paragraphs will be added as new sections 28 and 29 in the
Commitment Letter:

 

  “28. PRIORITY, ACCESS AND WAIVER AGREEMENT

The parties hereto acknowledge that the Loans to be made pursuant to this
Commitment Letter shall be subject to the terms and conditions of the priority,
access and waiver agreement made as of November 30, 2011 by among, inter alios,
JPMorgan Chase Bank, N.A. and the Lender, as amended by the first amendment to
priority, access and waiver agreement dated as of August 20, 2011, as amended by
the second amendment to priority, access and waiver agreement dated as of
October 31, 2012 and as it may be further amended, restated, supplemented or
otherwise modified from time to time.

 

  29. ARCHITECT’S CERTIFICATE OF COMPLETION

For the MB Property, receipt and satisfactory review by the Lender of an
architect’s certificate addressed to the Lender confirming the building and
development of the project has been completed as per the approved plans and
specifications, along with a specific acknowledgement addressed to the Lender
from the project architect that the MB Property was built in accordance with
recommendation of AMEC in accordance with the geo-technical report dated
March 1, 2011 prepared by AMEC.”

 

  (t) The existing paragraph in the “Commitment Expiry” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

“Time is of the essence.

The Initial Loan must be advanced by the Initial Loan Commitment Expiry Date, as
the same may be extended in accordance with the terms of this Commitment Letter.
If the Initial Loan is not advanced by the Initial Loan Commitment Expiry Date
due to a failure on the part of Express to meet a condition precedent to
disbursement of funds as set out in this Commitment Letter (unless such failure
results from the Lender or its counsel not acting in a timely and reasonable
manner), the Lender at its option may cancel the commitment for the Initial Loan
and retain the Express Standby Deposit. If the Lender extends the Initial Loan
Commitment Expiry Date, Express will pay, at the option of the Lender, a late
disbursement fee. The late disbursement fee will be based on the amount of the
Initial Loan and the difference between the interest rate on the Initial Loan
and the interest rate available to the Lender on short-term investments, for a
duration equal to the time beyond the Initial Loan Commitment Expiry Date and
the actual funding date. The parties acknowledge that the Initial Loan was
advanced prior to the Initial Loan Commitment Expiry Date.

 

8.



--------------------------------------------------------------------------------

The New Loan must be advanced by the New Loan Commitment Expiry Date, as the
same may be extended in accordance with the terms of this Commitment Letter. If
the New Loan is not advanced by the New Loan Commitment Expiry Date due to a
failure on the part of VES to meet a condition precedent to disbursement of
funds as set out in this Commitment Letter (unless such failure results from the
Lender or its counsel not acting in a timely and reasonable manner), the Lender
at its option may cancel its commitment for the New Loan and retain the VES
Standby Deposit. If the Lender extends the New Loan Commitment Expiry Date, VES
will pay, at the option of the Lender, a late disbursement fee. The late
disbursement fee will be based on the amount of the New Loan and the difference
between the interest rate on the New Loan and the interest rate available to the
Lender on short-term investments, for a duration equal to the time beyond the
New Loan Commitment Expiry Date and the actual funding date.”

 

  (u) The existing paragraphs in the “Repayment” section of the Commitment
Letter are hereby deleted in their entirety and replaced with the following:

“1. The Borrowers shall pay the Principal Amount together with interest thereon
in consecutive monthly instalments of principal and interest to be determined at
the Interest Rate and in accordance with the amortization criteria set out in
the “Amortization” section as follows:

For the Initial Properties:

 

  (a) on the Initial Loan Interest Adjustment Date (being December 1, 2011), a
payment of $5,104.63 being the interest due on the Initial Properties Principal
Amount advanced computed at the Interest Rate from the date of advance up to but
excluding the Initial Loan Interest Adjustment Date; and

 

  (b) from and including the Initial Loan Interest Adjustment Date, monthly
payments of $222,584.46 representing a portion of the Initial Properties
Principal Amount and the total interest accrued and outstanding at the Interest
Rate computed from and including the Initial Loan Interest Adjustment Date based
on a twenty-five (25) year amortization period shall become due and be paid in
consecutive monthly instalments on the first day of each month, the first
payment of which shall be made on January 1, 2012 and the last payment of which
shall be made on the first day of the month immediately preceding the Maturity
Date; and

 

  (c) the outstanding Initial Properties Principal Amount shall be due in full
on the Maturity Date or on such earlier date as the Initial Properties Principal
Amount may be declared to be due and payable by the Lender together with
interest accrued and unpaid thereon.

 

9.



--------------------------------------------------------------------------------

For the MB Property:

 

  (d) on the New Loan Interest Adjustment Date (being November 1, 2012), a
payment of $656.94 being the interest due on the MB Property Principal Amount
advanced computed at the Interest Rate from the date of advance up to but
excluding the New Loan Interest Adjustment Date; and

 

  (e) from and including the New Loan Interest Adjustment Date, monthly payments
of $29,832.49 representing a portion of the MB Property Principal Amount and the
total interest accrued and outstanding at the Interest Rate computed from and
including the New Loan Interest Adjustment Date based on a twenty-five (25) year
amortization period shall become due and be paid in consecutive monthly
instalments on the first day of each month, the first payment of which shall be
made on December 1, 2012 and the last payment of which shall be made on the
first day of the month immediately preceding the Maturity Date; and

 

  (f) the outstanding MB Property Principal Amount shall be due in full on the
Maturity Date or on such earlier date as the MB Property Principal Amount may be
declared to be due and payable by the Lender together with interest accrued and
unpaid thereon.

2. All monthly mortgage payments are to be made by way of automatic debit in
accordance with the terms of the Pre-Authorized Debit forms executed by the
Borrowers.

3. All instalments received by the Lender shall be applied firstly against
interest outstanding and secondly against the applicable Principal Amount.

4. All payments to be made by the Borrowers pursuant to this Commitment Letter
are to be “net” to the Lender and are to be made without set-off, compensation
or counterclaim, free and clear of and without deduction for or on account of
any tax except for taxes on the overall net income of the Lender; if any tax not
presently in existence is deducted or withheld from any payments made pursuant
to this Commitment Letter, the Borrowers shall promptly remit to the Lender the
equivalent of the amount of tax so deducted or withheld together with the
relevant receipt addressed, if possible to the Lender provided that all such tax
subsequently refunded to the Lender will be remitted, as quickly as possible, by
it to the Borrowers; provided that in the event either of the Borrowers is
prevented by operation of law or otherwise from paying, causing to be paid or
remitting such tax, the interest payable under this Commitment Letter will be
increased, if permitted by law, to such rates as are necessary to yield and
remit to the Lender the Principal Amount together with interest at the rate
specified in this Commitment Letter after provision for payment of such tax.”

 

  (v) The existing paragraph 2 in the “Prepayment Privileges” section of the
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

 

10.



--------------------------------------------------------------------------------

“Any such prepayment amount received by the Lender shall be applied firstly
against Yield Maintenance, secondly against the interest outstanding and thirdly
against the Principal Amount. The portion of prepayment amount to be applied
against the Principal Amount may be recorded as a repayment of any Allocated
Amount and in any proportion as the applicable Borrower may elect in writing;
provided that no prepayment amount may be applied against the Allocated Amount
of the ON Property until the Allocated Amounts for the BC Property, the AB
Property and the MB Property are $0.00.”

 

  (w) The existing paragraph 6(a) in the “Insurance” section of the Commitment
Letter is hereby deleted in its entirety and replaced with the following:

“if insurance proceeds in respect of any one occurrence or multiple occurrences
with an aggregate cumulative amount in any consecutive twelve (12) month period
is equal to or is less than: $3,331,250 for the BC Property, $1,218,750 for the
AB Property, $5,256,250 for the ON Property or $1,375,000 for the MB Property
(collectively, the “Insurance Limits” and each an “Insurance Limit”) and less
than 50% of the usable space for the applicable Property is destroyed or
damaged, then the insurance proceeds shall be paid to the applicable Borrower
and shall be applied by the applicable Borrower towards the restoration,
repairing or rebuilding the applicable Property and the applicable Borrower
shall forthwith give notice thereof to the Lender which notice shall set forth
its estimate of the date by which the restoration, reconstruction or replacement
can be effected and completed; the applicable Borrower shall also provide such
other evidence as the Lender may reasonably require with respect to such
restoration, reconstruction or replacement;”

 

  (x) The existing paragraph in the “Disbursement” section of the Commitment
Letter is hereby deleted in its entirety and replaced by the following:

“Prior to the disbursement of the Initial Loan, the Mortgage shall be registered
against the Initial Properties, the Initial Properties shall be free and clear
of all liens, charges and other encumbrances (save and except (i) any existing
charge to be paid out and discharged from the Initial Loan advance and
(ii) Permitted Encumbrances) and all other terms and conditions of this
Commitment Letter shall have been satisfied.

Prior to the disbursement of the New Loan, the Mortgage shall be registered
against the MB Property, the MB Property shall be free and clear of all liens,
charges and other encumbrances (save and except (i) any existing charge to be
paid out and discharged from the New Loan advance and (ii) Permitted
Encumbrances) and all other terms and conditions of this Commitment Letter shall
have been satisfied.”

 

5. Representations and Warranties.

Each of the Borrowers and Covenantors hereby represents and warrants to and for
the benefit of the Lender that as of the date hereof (which representations and
warranties shall survive the execution and delivery of this Second Amendment):

 

11.



--------------------------------------------------------------------------------

  (a) it has the corporate power and capacity to execute, deliver and perform
the terms and provisions of this Second Amendment and the Commitment Letter (as
amended by this Second Amendment);

 

  (b) this Second Amendment and each new, amended or amended and restated Loan
Document delivered to Lender to which it is a party has been duly executed and
delivered by it, do not require the consent or approval of any Person and
constitute a legal, valid and binding obligations enforceable against it in
accordance with their terms; do not nor does the performance or observance by it
of any of the matters and things herein provided for, contravene or constitute a
default under any provision of law or any judgment, injunction, order or decree
binding upon it or any provision of its constating documents or any covenant,
indenture or agreement of or affecting it or any or its assets, or result in the
creation or imposition of any lien on any such assets;

 

  (c) each of this Second Amendment, and the Commitment Letter, as amended by
this Second Amendment, and each of the other Loan Documents delivered by it
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms subject to applicable bankruptcy, reorganization,
winding-up, insolvency, moratorium or other laws of general application
affecting creditors’ rights generally and general principles of equity; and

 

  (d) all of the representations and warranties made by it in the Commitment
Letter and the other Loan Documents to which it is a party are and continue to
be true, complete and correct in all respects and no Event of Default under the
Commitment Letter has occurred or is continuing.

 

6. Amendment to Charge and Security Agreements.

Express hereby agrees that all references to “Hazardous Material” shall be
replaced with “Hazardous Substances” throughout: (a) the charge and security
agreement dated November 30, 2011 (governed by Ontario law), and (b) the charge
and security agreement dated November 30, 2011 (governed by British law) each
granted by it in favour of the Lender.

VES hereby agrees that all references to “Hazardous Material” shall be replaced
with “Hazardous Substances” throughout the charge and security agreement dated
November 30, 2011 (governed by Alberta law) granted by Express in favour of the
Lender (and assumed by VES pursuant to the First Amendment to Commitment Letter
and the Conveyance and Assumption Agreement).

 

7. Second Amendment Effective Date.

Notwithstanding any term or provision of this Second Amendment to the contrary,
Sections 2 and 3 hereof shall not become effective until the Lender shall have
determined that each of the conditions precedent in the section entitled
“Security Funding/Conditions Precedent” of the Commitment Letter (as amended by
this Second Amendment) shall have been satisfied (the date on which such
conditions precedent are satisfied, as confirmed in writing by the Lender to the
Borrowers, is hereinafter referred to as the “Second Amendment Effective Date”).

 

12.



--------------------------------------------------------------------------------

8. References To Commitment Letter; One Agreement; Conflict.

The term “Commitment Letter”, “hereof”, “herein” and similar terms as used in
the Commitment Letter, and references in the Commitment Letter and the other
Loan Documents to the Commitment Letter and the other Loan Documents, shall mean
and refer respectively to, from and after the Second Amendment Effective Date,
the Commitment Letter and other Loan Documents as modified or supplemented by
this Second Amendment. This Second Amendment and the Commitment Letter shall be
read together and constitute one agreement with the same effect as if the
amendments made by this Second Amendment had been contained in the Commitment
Letter as of the Second Amendment Effective Date. If there is a conflict or
inconsistency between any provision of this Second Amendment and any provision
of the Commitment Letter, the relevant provision of this Second Amendment shall
prevail to the extent of such conflict or inconsistency.

The Commitment Letter as amended by this Second Amendment and the Loan Documents
constitute the entire agreement and understanding among the parties hereto
relating to the subject-matter hereof. The Commitment Letter as amended by this
Second Amendment supercedes and replaces in its entirety the commitment letter
issued by the Lender in favour of Vitran dated as of August 15, 2012 (the
“August Commitment Letter”) and accordingly, upon execution and delivery of this
Second Amendment by each of the parties hereto, the August Commitment Letter
shall cease to be of any force or effect.

 

9. Confirmation of Security, Guarantee and Effectiveness of Commitment Letter

 

  (a) Each of the Covenantors hereby acknowledges, consents and agrees to the
amendments to the Commitment Letter contained herein. The obligations of each of
the Covenantors owing to Lender under any guarantees given by it to the Lender
shall not be diminished, released, extinguished or otherwise negatively affected
in any way by the amendments contained herein. Each of the Covenantors hereby
acknowledges and agrees that its guarantee constitutes a legal, valid and
binding and continuing obligation, enforceable against each of the Covenantors
in accordance with its terms, and confirms for greater certainty that all new
obligations incurred by each of the Borrowers pursuant to the Commitment Letter
as amended by this Second Amendment are included in obligations guaranteed by
each of the Covenantors pursuant to its guarantee, subject to any limits
therein.

 

  (b) Each of the Borrowers and the Covenantors confirms the continued
effectiveness of the security documents or agreements delivered by it to the
Lender (as described in the “Security” section of the Commitment Letter), as
security for, inter alia, indebtedness, liabilities and obligations under or in
respect of the Commitment Letter as amended hereby or under its guarantee
thereof, as applicable.

 

  (c) Except as expressly set forth herein, nothing herein shall be deemed to be
a waiver of any covenant or agreement contained in, or any Event or Default
under, the Commitment Letter, and each of the parties hereto agrees that, as
modified or supplemented by this Second Amendment, all of the covenants and
agreements and other provisions contained in the Commitment Letter and the other
Loan Documents are hereby ratified and confirmed in all respects and shall
continue to be in full force and effect from and after the Second Amendment
Effective Date.

 

13.



--------------------------------------------------------------------------------

10. No Novation.

This Second Amendment will not discharge or constitute novation of any debt,
obligation, covenant or agreement contained in the Commitment Letter or any of
the other Loan Documents but same shall remain in full force and effect save to
the extent same are amended by the provisions of this Second Amendment.

 

11. Lender’s Expenses.

The Borrower agrees to pay and directs the Lender to deduct from the New Loan to
be advanced such an amount sufficient to fully pay for the Lender’s reasonable
expenses (including legal expenses and disbursements) arising in connection with
this Second Amendment.

 

12. Further Assurances.

Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, in order to effectuate the intent and purposes of
and to carry out the terms of this Second Amendment.

 

13. Governing Law.

This Second Amendment shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.

 

14. Counterparts.

This Second Amendment may be executed in two or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same agreement. Counterparts may be
executed in original, facsimile or electronic mail (portable document format)
form and the parties may adopt any signatures received by facsimile or
electronic mail as original signatures of the parties.

 

15. Captions And Headings.

The captions and headings preceding the text of the sections of this Second
Amendment are inserted for convenience only and shall not constitute a part of
this Second Amendment, nor shall they in any way affect its meaning,
construction or effect.

 

16. Time Of The Essence.

Time shall be of the essence in this Second Amendment in all respects.

[signature pages follow]

 

14.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Second Amendment as of the
date first set out above.

 

VITRAN EXPRESS CANADA INC.      VITRAN CORPORATION INC. Per:   

/s/ RICHARD E. GAETZ

     Per:   

/s/ RICHARD E. GAETZ

Name:    Richard E. Gaetz      Name:    Richard E. Gaetz Title:    Chief
Executive Officer      Title:    Chief Executive Officer and President Per:   

 

     Per:   

 

Name:         Name:    Title:         Title:    VITRAN ENVIRONMENTAL SYSTEMS
INC.      EXPEDITEUR T.W. LTEE Per:   

/s/ RICHARD E. GAETZ

     Per:   

/s/ RICHARD E. GAETZ

Name:    Richard E. Gaetz      Name:    Richard E. Gaetz Title:    President  
   Title:    Chief Executive Officer Per:   

 

     Per:   

 

Name:         Name:    Title:         Title:   

Signature Page - Second Amendment



--------------------------------------------------------------------------------

CMLS FINANCIAL LTD. Per:  

/s/ BEVERLY WHITE

Name:   Beverly White Title:   Vice President Per:  

 

Name:   Title:  

Signature Page - Second Amendment